 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GUILLERMO TRUJILLO CRUZ,                            No. 2:19-cv-1027 JAM CKD P
12                        Plaintiff,
13            v.                                          FINDINGS AND RECOMMENDATIONS
14    B. SMITH et al.,
15                        Defendants.
16

17           On September 3, 2019, the court ordered that plaintiff pay the $400 filing fee for this

18   action within 14 days. Plaintiff was warned that failure to pay the filing fee within 14 days would

19   result in dismissal. Plaintiff has not paid the filing fee.

20           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

21   prejudice.

22           These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

24   after being served with these findings and recommendations, plaintiff may file written objections

25   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

26   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

27   /////

28   /////
                                                          1
 1   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 2   (9th Cir. 1991).

 3   Dated: September 27, 2019
                                                    _____________________________________
 4
                                                    CAROLYN K. DELANEY
 5                                                  UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     cruz1027.fee
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
